tgofferletterexecuted_image1.gif [tgofferletterexecuted_image1.gif]


May 3, 2018


Timothy Grace
10 Exeter Lane
Morristown, NJ 07960


Dear Timothy,
It is our pleasure to extend to you our offer of employment to join Laureate
Education, Inc. (the “Company”) as Chief Human Resources Officer reporting to
me, Eilif Serck-Hanssen. This position is based in Baltimore and your start date
will be June 4, 2018.
This offer is contingent upon satisfactory reference checks, completion of a
thorough background check, work documents, and submission of the appropriate
paperwork. As a condition to employment, you will be required to sign our
Confidentiality, Non-Disclosure and Covenant Not to Compete Agreement (“NDA”).
Your employment will be on an "at will" basis, and will be subject to the terms
and conditions contained in our Employee Handbook, our general employment
policies and practices, and such other reasonable and lawful policies, practices
and restrictions as the Company shall from time to time establish for its
similarly situated executives. Offer of employment is not a contract, either
express or implied. Your first 90 days of employment are considered an
introductory period.
Laureate is centered on the premise of being “Here for Good,” reflecting our
goal of operating with purpose and permanence. We believe that you will be an
excellent addition to our organization, thus helping us to achieve this common
goal. In return, we believe our culture will offer an excellent growth platform
for your career.
For this opportunity, we have prepared the following competitive offer:


Position:            Chief Human Resources Officer
Base Salary:
$500,000/annually, subject to review and adjustment by the Compensation
Committee of the Company’s Board of Directors (the “Compensation Committee”).

Annual Bonus:
Your target annual bonus is 80% of Base Salary, payable in the year following
the performance year, customarily in March, upon meeting the applicable
performance criteria established by the Compensation Committee. Your payment (if
any) will be based 80% on Company business results and 20% on your individual
results versus pre-determined objectives. You must remain continuously employed
through the bonus payment date to receive any payment. Performance criteria for
the 2018 Annual Incentive Plan will be determined at the same time they are
determined for other similarly situated executives. Any bonus payment shall be
subject to the terms of any applicable incentive compensation plan adopted by
the Company. You will be eligible to receive a full bonus for 2018.

Benefits:
You will be eligible for the standard Laureate United States employee benefits
package on the first day of the month following one full calendar month of
employment. The Company reserves the right to add, terminate and/or amend any
employee benefit plans, policies, programs and/or arrangements from time to time
in accordance with the terms thereof and applicable law. Additionally, you will
be entitled to the same executive benefits as provided to the other Leadership
Team members as a group.

Vacation:
4 weeks / 20 days paid vacation, which will accrue at the rate of 13.34 hours
per month.

Long Term Incentive (LTI):
Subject to the approval of the Compensation Committee, you will be eligible to
participate in our annual equity-based compensation program with an annual
target of 80% of your base salary.  Awards may be a mix of: i) restricted stock
units, (ii) performance share units, and (iii) stock options, each with respect
to the Company’s Class A common stock, par value $0.004 per share (the “Class A
Common Stock”).  The exercise price of any stock options will be greater than or
equal to the fair market value of the Class A Common Stock on the grant date. 

As soon as practicable following your start date, the Company will recommend to
the Compensation Committee that it grant you a full 2018 equity award under our
annual equity-based program. 

In addition, as soon as practicable on or after your start date, management will
recommend to the Compensation Committee that the Company grant you a one-time
equity award of 19,920 performance share units (“PSUs”) and 10,680 performance
stock options with a strike price per share equal to the higher of (i) $17.89 or
(ii) the fair market value of the Class A Common Stock on the grant date.
One-third of each of the performance stock options and PSUs granted under this
award will be eligible to vest after December 31, 2018 and the remainder of the
options and units will be eligible to vest after December 31, 2019, in each case
subject to the Compensation Committee’s determination that (A) the applicable
2018 and 2019 Adjusted EBITDA targets have been achieved (as defined in the June
2017 Special Retention Awards, also known as the “Accelerator Plan Targets”),
and (B) Management’s annual report on its internal control over financial
reporting (as such term is defined in Rules 13a-15(f) and 15d-15(f) under the
Securities Exchange Act of 1934) and the Company’s independent registered public
accounting firm’s audit report on the effectiveness of the Company’s internal
control over financial reporting included in the Company’s audited financial
statements for the year ended December 31, 2018 included in the Company’s Annual
Report on Form 10-K, do not disclose any material weaknesses, and otherwise will
contain the Company’s customary terms and conditions for such grants. The
Compensation Committee will consider additional equity awards to you in future
years, in its sole discretion.


Awards will be subject to the terms and conditions of the Laureate 2013
Long-Term Incentive Plan (the “2013 Plan” as the same may be amended from time
to time) and one or more award agreements that you must sign and accept in order
to receive the awards.


Relocation:
The Company will provide relocation assistance for you and your family, subject
to the terms and conditions of the Company’s relocation policy and an Employee
Reimbursement Agreement, which you must sign and accept. Laureate’s Human
Resources department will assist you with your relocation activities and will
work with the Company’s relocation provider to process relocation related
expense reimbursement. Relocation assistance includes:



•
Five days of destination services to assist with area orientation, home finding,
and settling in.

•
Final move of household goods from your current residence to Baltimore, MD.

•
Reimbursement of final move transportation fare, mileage, meals and incidentals
incurred during final trip, for you and your family, to Baltimore, MD.

•
Temporary living reimbursement for up to 60 days

•
Home sale and home purchase assistance will be provided, if you are a current
homeowner, and only to sell or buy a primary residence. This benefit must be
utilized within 12 months of your hire date.

•
If the home in New Jersey does not sell, Laureate will provide a housing
allowance equal to the lesser of $5,000 per month or temporary living expenses
in Baltimore, MD for a period not to exceed five months.

•
A miscellaneous, non-accountable allowance of $10,000 net, to be used for any
relocation expenses you may incur upon relocating to the Baltimore area.

•
Payment or reimbursement of all taxes on your relocation benefits (by December
31 of the year following the year in which you remit the taxes)

•
If you voluntarily terminate employment or your employment is terminated by the
Company for Cause (as defined in the Plan) within 12 months after receiving any
assistance, you are responsible for reimbursing the company 100% of the
relocation costs.

Section 409A: Tax:
This offer letter is intended to comply with Section 409A of the Internal
Revenue Code (“Section 409A”) or an exemption thereunder and shall be construed
and administered in accordance with Section 409A. Notwithstanding any other
provision of this offer letter, payments provided under this offer letter may
only be made upon an event and in a manner that complies with Section 409A or an
applicable exemption. Any payments under this offer letter that may be excluded
from Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral shall be excluded from Section 409A to the
maximum extent possible. For purposes of Section 409A, each installment payment
provided under this offer letter shall be treated as a separate payment. Any
payments to be made under this offer letter upon a termination of employment
shall only be made upon a “separation from service” under Section 409A.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this offer letter comply with Section 409A
and in no event shall the Company be liable for all of any portion of any taxes,
penalties, interest or other expenses that may be incurred by you on account of
non-compliance with Section 409A.



Notwithstanding any other provision of this offer letter, if any payment or
benefit provided to you in connection with termination of employment is
determined to constitute “nonqualified deferred compensation” within the meaning
of Section 409A and you are determined to be a “specified employee” as defined
in Section 409A(a)(2)(b)(i), then such payment or benefit shall not be paid
until the first payroll date to occur following the six-month anniversary of
your termination date (the “Specified Employee Payment Date”) or, if earlier, on
the date of your death. The aggregate of any payments that would otherwise have
been paid before the Specified Employee Payment Date shall be paid to you in a
lump sum on the Specified Employee Payment Date and thereafter, any remaining
payments shall be paid in accordance with their original schedule.


With respect to any reimbursement of expenses of, or any provision of in-kind
benefits to you, such reimbursement of expenses or provisions of in-kind
benefits shall be subject to the following conditions: (1) the expenses eligible
for reimbursement or the amount of in-kind benefits provided in one taxable year
shall not affect the expenses eligible for reimbursement or the amount of
in-kind benefits provided in any other taxable year; (2) the reimbursement of an
eligible expense shall be made no later than the end of the year after the year
in which such expense was incurred; and (3) the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit.


Compensation paid by the Company shall be reduced by applicable withholdings and
payroll taxes.


This letter will be governed by and construed in accordance with the laws of the
State of Maryland without giving effect to any choice of law provisions or
principles thereof.


People come to us because we think differently. We teach bigger thinking. We
foster game changers. We light fuses on ideas that take off. We are Laureate and
we are transforming the world of education for the better. We welcome your
spark!


Please indicate your acceptance of this offer by signing in the space provided
below and returning it to my attention, retaining a copy for your files.


By signing below, you confirm that you have no contractual commitments or other
legal obligations that would prohibit you from performing your duties for the
Company.


We are looking forward to you joining our team. If you have any unanswered
questions or if there is any way we can assist you further, please do not
hesitate to contact me.


Sincerely,


/s/ Eilif Serck-Hanssen




Eilif Serck-Hanssen
President & Chief Administrative Officer
Laureate Education, Inc.




Accepted:     /s/ Timothy Grace                  Date: :     5/2/18         
Timothy Grace


650 S. EXETER STREET • BALTIMORE, MD 21202 • TEL: (410) 843-6100 •
WWW.LAUREATE.NET